Exhibit 10.6

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Subordination Agreement”),
dated as of August 9, 2018 is made among the companies from time to time party
hereto (the “Companies”), and Deerfield Private Design Fund IV, L.P., a Delaware
limited partnership (“Deerfield PDF”), as agent (in such capacity, together with
its successors and assigns in such capacity, the “Agent”) for the Secured
Parties (as defined in the below-defined Facility Agreement).

WHEREAS, Endologix, Inc., a Delaware corporation (the “Borrower”), the other
Companies from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and Agent are parties to that certain Amended and
Restated Facility Agreement, dated as of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Facility
Agreement”), pursuant to which the Lenders have made loans and other financial
accommodations to the Borrower and the other Companies and have agreed to make
certain amendments and restatements to the Prior Facility Agreement (as defined
in the Facility Agreement);

WHEREAS, the Companies have entered into that certain Amended and Restated
Guaranty and Security Agreement, dated as of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Guaranty and Security Agreement”), in favor of Agent, pursuant to which
such Companies (together with any other Person (as defined in the below-defined
Facility Agreement) who is a “Guarantor,” as defined in the Facility Agreement,
the “Guarantors;” and together with the Borrower, the “Obligors”) have
guaranteed the obligations (including any Non-Callable Make Whole Amount, any
CoC Fee, the Exit Payment and all other Obligations) of the Borrower and the
other Companies under the Facility Agreement and the other Loan Documents;

WHEREAS, each Company has made or may make certain loans or advances from time
to time to one or more Obligors; and

WHEREAS, in order to induce the Agent and the Lenders to (a) continue to allow
the Loans and other financial accommodations under the Loan Documents to remain
outstanding, (b) provide for the amendment and restatement of the Prior Facility
Agreement and (c) permit the ABL Credit Facility pursuant to the terms of the
Facility Agreement and the other Loan Documents, each Company has agreed to the
subordination of such indebtedness of each Obligor to such Company, upon the
terms and subject to the conditions set forth in this Subordination Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Facility Agreement. All capitalized terms used in this
Subordination Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Facility Agreement.

(b) Certain Defined Terms. As used in this Subordination Agreement, the
following terms shall have the following meanings:

“Discharge of Senior Indebtedness” means the Final Payment.

“Insolvency Events” has the meaning set forth in Section 3.

“Intercompany Subordinated Debt” means, with respect to each Company, all
indebtedness, liabilities, and other obligations of each Obligor owing to such
Company, whether now existing or hereafter arising, and whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any Obligor to
such Company under or in connection with any documents or instruments related
thereto.

“Intercompany Subordinated Debt Payment” means any payment or distribution by or
on behalf of the Obligors, directly or indirectly, of assets of the Obligors of
any kind or character, whether in cash, property, or securities for or on
account of the Intercompany Subordinated Debt, including on account of the
purchase, redemption, or other acquisition of Intercompany Subordinated Debt, as
a result of a collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner.

“Senior Indebtedness” means the Obligations (as defined in the Facility
Agreement) and other indebtedness and liabilities of the Obligors to the Secured
Parties under or in connection with the Facility Agreement, the Amended and
Restated Guaranty and Security Agreement and/or the other Loan Documents,
including any Non-Callable Make Whole Amount, any CoC Fee, the Exit Payment, all
unpaid principal of the outstanding Loans, all interest accrued thereon
(including all interest that, but for the provisions of the Bankruptcy Code,
would have accrued), all fees due under the Facility Agreement and the other
Loan Documents (including all fees that, but for the provisions of the
Bankruptcy Code, would have accrued), and all other amounts payable by the
Obligors to the Agent and the other Secured Parties thereunder or in connection
therewith, whether now existing or hereafter arising, and whether due or to
become due, absolute or contingent, liquidated or unliquidated, determined or
undetermined.

(c) Interpretation. Unless the context of this Subordination Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Subordination Agreement refer to this
Subordination Agreement as a whole and not to any particular provision of this
Subordination Agreement. Section, subsection, clause, schedule, and exhibit
references are to this Subordination Agreement unless otherwise specified.
References to agreements and other

 

-2-



--------------------------------------------------------------------------------

contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto. References to statutes or regulations are to be
construed as including all statutory and regulatory provisions consolidating,
amending, or replacing the statute or regulation referred to. The captions and
headings are for convenience of reference only and shall not affect the
construction of this Subordination Agreement.

SECTION 2. Subordination to Payment of Senior Indebtedness. As to each Company,
all payments on account of the Intercompany Subordinated Debt shall be subject,
subordinate, and junior, in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior Discharge of Senior
Indebtedness.

SECTION 3. Subordination Upon Any Distribution of Assets of the Obligors. As to
each Company, in the event of any payment or distribution of assets of any
Obligor (the “Affected Obligor”) of any kind or character, whether in cash,
property, or securities, upon the dissolution, winding up, or total or partial
liquidation or reorganization, readjustment, arrangement, or similar proceeding
relating to such Obligor or its property, whether voluntary or involuntary, or
in bankruptcy, insolvency, receivership, arrangement, or similar proceedings or
upon an assignment for the benefit of creditors, or upon any other marshaling or
composition of the assets and liabilities of such Obligor, or otherwise (such
events, other than any such events permitted by the Loan Documents,
collectively, the “Insolvency Events”): (i) the Discharge of Senior Indebtedness
must have occurred before any Intercompany Subordinated Debt Payment is made by
or on behalf of the Affected Obligor; and (ii) to the extent permitted by
Applicable Law, any Intercompany Subordinated Debt Payment to which such Company
would be entitled except for the provisions hereof, shall be paid or delivered
by the trustee in bankruptcy, receiver, assignee for the benefit of creditors,
or other liquidating agent making such payment or distribution directly to
Agent, for the benefit of itself and the other Secured Parties, for application
to the payment of the Senior Indebtedness in accordance with clause (i) and
Section 2.3(d) of the Facility Agreement, after giving effect to any concurrent
payment or distribution or provision therefor to Agent or any other Secured
Party in respect of such Senior Indebtedness.

SECTION 4. Payments on Intercompany Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default would result therefrom or
has occurred and is continuing, each Obligor may make, and each Company shall be
entitled to accept and receive, payments on account of the Intercompany
Subordinated Debt in the ordinary course of business and any other payment
permitted by the Loan Documents, in each case, in accordance with the terms of
the Loan Documents.

(b) No Payment Upon Senior Indebtedness Defaults. Upon the occurrence of any
Event of Default, and until such Event of Default is cured or waived in
accordance with the terms of the Facility Agreement, each Obligor shall not
make, and each Company shall not accept or receive, any Intercompany
Subordinated Debt Payment; provided, however, notwithstanding the foregoing,
(i) any Obligor may pay to the Borrower, and the Borrower may accept and receive
payments on account of any Intercompany Subordinated Debt owed to the Borrower
so long as such payments are immediately remitted to a deposit account or
securities account that is subject to a Control Agreement and (ii) any Obligor
that is not the Borrower may

 

-3-



--------------------------------------------------------------------------------

pay to a Guarantor, and a Guarantor may accept and receive payments on account
of any Intercompany Subordinated Debt owed to such Guarantor so long as such
payments are immediately remitted to a deposit account or securities account
that is subject to a Control Agreement; provided, further, that each Obligor
shall be permitted to make any such payments missed due to the application of
this sentence upon the written waiver of any such Event of Default in accordance
with the terms of the Facility Agreement.

SECTION 5. Subordination of Remedies. Until the Discharge of Senior
Indebtedness, following the occurrence of any Event of Default and until such
Event of Default is cured or waived in accordance with the terms of the Facility
Agreement, each Company shall not, without the prior written consent of Agent:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Intercompany Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests in
respect of the obligations of any Obligor owing to such Company;

(b) exercise any rights under or with respect to guaranties of the Intercompany
Subordinated Debt, if any;

(c) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities, or obligations of such Company to any Obligor against
any of the Intercompany Subordinated Debt; or

(d) commence, or cause to be commenced, or join with any creditor other than
Agent and the other Secured Parties in commencing, any bankruptcy, insolvency,
or receivership proceeding against any Obligor.

SECTION 6. Payment Over to Agent. In the event that, notwithstanding the
provisions of Section 3, Section 4, and Section 5, any Intercompany Subordinated
Debt Payments shall be received in contravention of Section 3, Section 4, or
Section 5 by any Company before the Discharge of Senior Indebtedness has
occurred, such Intercompany Subordinated Debt Payments shall be held in trust
for the benefit of Agent, for the benefit of itself and the other Secured
Parties, and shall be paid over or delivered to Agent, for the benefit of the
itself and the other Secured Parties, for application to the payment, in full,
in cash or Cash Equivalents of all Senior Indebtedness remaining unpaid to the
extent necessary to give effect to Section 3, Section 4, and Section 5 and to
the extent necessary to cause a Discharge of Senior Indebtedness to occur, after
giving effect to any concurrent payments or distributions to Agent or any other
Secured Party in respect of the Senior Indebtedness.

SECTION 7. Insolvency.

(a) Authorization to Agent. If, while any Intercompany Subordinated Debt is
outstanding, any Insolvency Event shall occur and be continuing with respect to
any Obligor or its property: (i) Agent hereby is irrevocably authorized and
empowered (in the name of each Company or otherwise), but shall have no
obligation, to demand, sue for, collect, and receive every payment or
distribution in respect of the Intercompany Subordinated Debt owing by the

 

-4-



--------------------------------------------------------------------------------

Affected Obligor and give acquittance therefor and to file claims and proofs of
claim (as set forth below in Section 7(b)) and take such other action (including
voting such Intercompany Subordinated Debt) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
Agent or any other Secured Party; and (ii) each Company shall promptly take such
action as Agent reasonably may request (A) to collect the Intercompany
Subordinated Debt owing by the Affected Obligor for the account of Agent and the
other Secured Parties and to file appropriate claims or proofs of claim in
respect of the Intercompany Subordinated Debt, (B) to execute and deliver to
Agent such powers of attorney, assignments, and other instruments as it may
request to enable it to enforce any and all claims with respect to such
Intercompany Subordinated Debt, and (C) to collect and receive any and all
Intercompany Subordinated Debt Payments owing by the Affected Obligor.

(b) Rights in Insolvency Events.

(i) Each of the Companies hereby authorizes and empowers the Agent, for the
benefit of itself and the other Secured Parties, in any Insolvency Event to file
a proof of claim on behalf of such Company with respect to the Intercompany
Subordinated Debt owing by the Affected Obligor (A) if such Company fails to
file such proof of claim prior to thirty (30) days before the expiration of the
time period during which such claims must be submitted, or (B) if the Agent,
exercising reasonable discretion, believes that any statements or assertions in
a proof of claim filed by such Company are not consistent with the terms and
conditions hereof; provided, however, that any failure of the Agent to file such
proof of claim shall not be deemed to be a waiver by the Agent of any of the
rights and benefits granted herein by such Company. Each Company shall provide
the Agent with a copy of any proof of claim filed by such Company in any
Insolvency Event.

(ii) Each Company hereby irrevocably grants the Agent the sole and exclusive
authority and power in any Insolvency Event, unless and until this Subordination
Agreement is terminated in accordance with its terms: (A) to accept and receive
any payment or distribution which may be payable or deliverable at any time upon
or in respect of the Intercompany Subordinated Debt owing by the Affected
Obligor; and (B) to take such other action as may be necessary or advisable to
effectuate the foregoing. Each Company shall provide to the Agent all
information and documents necessary to present claims or seek enforcement as
described in the immediately preceding sentence.

(iii) Each of the Companies hereby agrees that, while it shall retain the right
to vote its claims and, except as otherwise provided in this Subordination
Agreement, otherwise act in any Insolvency Event relative to any Obligor
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition, or
extension), such Company shall not: (A) take any action or vote in any way so as
to directly or indirectly challenge or contest (1) the validity or the
enforceability of the Facility Agreement, the Amended and Restated Guaranty and
Security Agreement, the other Loan Documents, or the Liens and security
interests granted to Agent with respect to the Senior Indebtedness, (2) the
rights and duties of Agent or the other Secured Parties established in the
Facility Agreement, the Amended and Restated Guaranty and Security Agreement or
any other Loan Document, or (3) the validity or enforceability of this
Subordination Agreement; (B) seek,

 

-5-



--------------------------------------------------------------------------------

or acquiesce in any request, to dismiss any Insolvency Event or to convert an
Insolvency Event under chapter 11 of the Bankruptcy Code to a case under chapter
7 of the Bankruptcy Code; (C) seek, or acquiesce in any request for, the
appointment of a trustee or examiner with expanded powers for any Obligor;
(D) propose, vote in favor of or otherwise approve a plan of reorganization,
arrangement or liquidation, or file any motion or pleading in support of any
plan of reorganization, arrangement or liquidation, unless it provides for the
Discharge of Senior Indebtedness or unless Agent has approved of the treatment
of its claims with respect to the Senior Indebtedness under such plan;
(E) object to the treatment under a plan of reorganization or arrangement of
Agent’s claims with respect to the Senior Indebtedness; (F) seek relief from the
automatic stay of Section 362 of the Bankruptcy Code or any other stay in any
Insolvency Event in respect of any portion of the Collateral; or (G) directly or
indirectly oppose any relief requested or supported by Agent, on behalf of the
itself and the other Secured Parties, including any sale or other disposition of
property free and clear of the Liens and security interests of any Company under
Section 363(f) of Title 11 of the United States Code or any other similar
provision of Applicable Law.

SECTION 8. Certain Agreements of Each Company.

(a) No Benefits. Each Company understands that there may be various agreements
between Agent, the other Secured Parties and the Obligors evidencing and
governing the Senior Indebtedness, and each Company acknowledges and agrees that
(except to the extent provided in any such agreement) such agreements are not
intended to confer any benefits on such Company and that neither Agent nor any
other Secured Party shall have any obligation to such Company (except to the
extent expressly provided in any such agreement) or any other Person to exercise
any rights, enforce any remedies, or take any actions which may be available to
them under such agreements.

(b) No Interference. Each Company acknowledges that each Obligor has granted to
Agent, for the benefit of the Secured Parties, security interests in all of such
Obligor’s assets, and agrees not to interfere with or in any manner oppose a
disposition of any Collateral by Agent in accordance with Applicable Law.

(c) Reliance by Agent and the Other Secured Parties. Each Company acknowledges
and agrees that Agent and the other Secured Parties will have relied upon and
will continue to rely upon the subordination provisions provided for herein and
the other provisions hereof in entering into the Loan Documents (including in
amending and restating certain of the Prior Loan Documents) and making or
issuing the Loan.

(d) Waivers. Each Company hereby waives any and all notice of the incurrence of
the Senior Indebtedness or any part thereof and any right to require marshaling
of assets.

(e) Rights of Agent and the Other Secured Parties Not Affected. Each Company
hereby agrees that at any time and from time to time, without notice to or the
consent of such Company, without incurring responsibility to such Company, and
without impairing or releasing the subordination provided for herein or
otherwise impairing the rights of Agent or any

 

-6-



--------------------------------------------------------------------------------

other Secured Party hereunder, (i) the time for any Obligor’s performance of or
compliance with any of its agreements contained in the Loan Documents may be
extended or such performance or compliance may be waived by Agent and/or the
Lenders (in accordance with the Loan Documents); (ii) the agreements of any
Obligor with respect to the Loan Documents may from time to time be modified by
such Obligor, Agent and the Lenders (in accordance with the Loan Documents) for
the purpose of adding any requirements thereto or changing in any manner the
rights and obligations of such Obligor, Agent or the Lenders thereunder;
(iii) the manner, place, or terms for payment of Senior Indebtedness or any
portion thereof may be altered or the terms for payment extended, or the Senior
Indebtedness may be renewed in whole or in part; (iv) the maturity of the Senior
Indebtedness may be accelerated in accordance with the terms of any present or
future agreement by any Obligor, Agent and the Lenders (in accordance with the
Loan Documents); (v) any Collateral may be sold, exchanged, released, or
substituted in accordance with the Loan Documents and any Lien in favor of Agent
or any other Secured Party may be terminated, subordinated, or fail to be
perfected or become unperfected; (vi) any Person liable in any manner for Senior
Indebtedness may be discharged, released, or substituted; and (vii) all other
rights against the Obligors, any other Person, or with respect to any Collateral
may be exercised (or Agent or any other Secured Party may waive or refrain from
exercising such rights in accordance with the Loan Documents).

(f) Rights of Agent and the Other Secured Parties Not to Be Impaired. No right
of Agent or any other Secured Party to enforce the subordination provided for
herein or to exercise its other rights hereunder shall at any time in any way be
prejudiced or impaired by any act or failure to act by any Company, Agent or any
other Secured Party hereunder or under or in connection with the other Loan
Documents or by any noncompliance by any Company with the term and provisions
and covenants herein or in any other Loan Document, regardless of any knowledge
thereof Agent or any other Secured Party may have or otherwise be charged with.

(g) Financial Condition of the Obligors. Except as provided under the Facility
Agreement, no Company shall have any right to require Agent or any other Secured
Party to obtain or disclose any information with respect to: (i) the financial
condition or character of any Obligor or the ability of the Obligors to pay and
perform Senior Indebtedness; (ii) the Senior Indebtedness; (iii) the Collateral
or other security for any or all of the Senior Indebtedness; (iv) the existence
or nonexistence of any guarantees of, or any other subordination agreements with
respect to, all or any part of the Senior Indebtedness; (v) any action or
inaction on the part of Agent, any other Secured Party or any other Person; or
(vi) any other matter, fact, or occurrence whatsoever.

(h) Acquisition of Liens or Guaranties. No Company shall, without the prior
written consent of Agent, acquire any right or interest in or to any Collateral
not owned by such Company or accept any guaranties for the Intercompany
Subordinated Debt, except as expressly permitted by the Loan Documents.

(i) Release of Liens. In the event of any private or public sale or other
disposition of all or any portion of the Collateral by or with the consent of
the Agent in accordance with the Loan Documents, or as otherwise permitted by
the Facility Agreement, at any time prior to the date upon which the Discharge
of Senior Indebtedness shall have occurred,

 

-7-



--------------------------------------------------------------------------------

each Company agrees that such sale or disposition will be free and clear of the
Liens and security interests securing the Intercompany Subordinated Debt (if
any) of such Company and, if the sale or other disposition includes Stock in any
Obligor, such Company agrees to release the Persons whose Stock is sold or
disposed of from all Intercompany Subordinated Debt so long as the Agent also
releases the Persons whose Stock is sold or disposed of from all Senior
Indebtedness. In furtherance thereof, each Company agrees that (i) the Agent is
authorized to file any and all UCC Lien releases and/or terminations of the
Liens and security interests held by such Company in connection with such a sale
or other disposition, and (ii) it will execute any and all Lien and security
interest releases or other documents reasonably requested by the Agent in
connection therewith.

SECTION 9. Subrogation, etc.

(a) Subrogation. Until Discharge of the Senior Indebtedness and the full payment
and satisfaction of all Obligations under the Warrant, any Stock and the
Registration Rights Agreement, subject to Section 10(b), each Company hereby
waives any and all rights that it may acquire by way of subrogation under this
Subordination Agreement, by reason of any payment or distribution to Agent or
any other Secured Party hereunder or otherwise.

(b) Payments Over to the Companies. If any payment or distribution to which any
Company would otherwise have been entitled but for the provisions of Section 3,
Section 4, or Section 5 shall have been applied pursuant to the provisions of
Section 3, Section 4, or Section 5 to the payment of all amounts payable under
the Senior Indebtedness, subject to Section 10(b), such Company shall be
entitled to receive from Agent or any other Secured Party, as the case may be,
any payments or distributions received by such Person in excess of the amount
sufficient to cause the Discharge of Senior Indebtedness and the full payment
and satisfaction of all Obligations under the Warrant, any Stock and the
Registration Rights Agreement. If any such excess payment is made to Agent or
any Lender, such Person shall promptly remit such excess to such Company and
until so remitted shall hold such excess payment for the benefit of such
Company.

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Subordination Agreement is a continuing agreement
of subordination and shall continue in effect and be binding upon each Company
until the Discharge of Senior Indebtedness has occurred. The subordinations,
agreements, and priorities set forth herein shall remain in full force and
effect regardless of whether any party hereto in the future seeks to rescind,
amend, terminate, or reform, by litigation or otherwise, its respective
agreements with any other Company.

(b) Reinstatement. If any Secured Party receives payment or property on account
of the Senior Indebtedness, and the payment is subsequently invalidated,
avoided, declared to be fraudulent or preferential, set aside, or otherwise
required to be transferred to a trustee, receiver, an Obligor, an estate of an
Obligor or any other Person (a “Recovery”), then, to the extent of the Recovery,
the Senior Indebtedness intended to have been satisfied by such payment or
property will be reinstated as Senior Indebtedness on the date of the Recovery,
and

 

-8-



--------------------------------------------------------------------------------

no Discharge of Senior Indebtedness will be deemed to have occurred for all
purposes hereunder. If this Subordination Agreement is terminated prior to a
Recovery, this Subordination Agreement will be automatically reinstated in full
force and effect, and such prior termination will not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from (or prior to) the date of reinstatement. Upon any such reinstatement of
Senior Indebtedness, the Companies will deliver to Agent any payments, other
amounts or property (or proceeds thereof) received between the date of Discharge
of Senior Indebtedness and the Recovery. The Companies may not benefit from a
Recovery, and any distribution, payment or transfer made to any Company as a
result of a Recovery will be paid or transferred over to Agent immediately upon
the occurrence of such Recovery for application to (and/or the benefit of)
Senior Indebtedness.

SECTION 11. Transfer of Intercompany Subordinated Debt. No Company may assign or
transfer its rights and obligations in respect of the Intercompany Subordinated
Debt, except as expressly permitted by the Loan Documents, without the prior
written consent of Agent, and any such transferee or assignee, as a condition to
acquiring an interest in the Intercompany Subordinated Debt shall agree to be
bound hereby, in form satisfactory to Agent. Any prohibited assignment or
transfer by any Company shall be void ab initio.

SECTION 12. Obligations of the Obligors Not Affected. The provisions of this
Subordination Agreement are intended solely for the purpose of defining the
relative rights of each Company against the Obligors, on the one hand, and of
Agent and the other Secured Parties against the Obligors, on the other hand.
Nothing contained in this Subordination Agreement shall (i) impair, as between
each Company and each Obligor, the obligation of such Obligor to pay its
respective obligations with respect to the Intercompany Subordinated Debt as and
when the same shall become due and payable, or (ii) otherwise affect the
relative rights of each Company against each Obligor, on the one hand, and of
the creditors (other than Agent and the other Secured Parties) of the Obligors
against the Companies, on the other hand.

SECTION 13. Endorsement of Documents; Further Assurances and Additional Acts.

(a) Endorsement of Documents. At the request of Agent, all documents, agreements
and instruments evidencing any of the Intercompany Subordinated Debt, if any,
shall be endorsed with a legend noting that such documents and instruments are
subject to this Subordination Agreement, and each Company shall promptly deliver
to Agent evidence of the same.

(b) Further Assurances and Additional Acts. Each Company shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts as Agent reasonably shall deem necessary
or appropriate to effectuate the purposes of this Subordination Agreement, and
promptly provide Agent with evidence of the foregoing reasonably satisfactory in
form and substance to Agent.

 

-9-



--------------------------------------------------------------------------------

SECTION 14. Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile or
other electronic method of transmission) and shall be mailed, sent, or delivered
in accordance with the notice provisions contained in the Facility Agreement.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of Agent or
any other Secured Party to exercise, and no delay in exercising, any right,
remedy, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, remedy, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege. The rights and remedies under this
Subordination Agreement are cumulative and not exclusive of any rights,
remedies, powers, and privileges that may otherwise be available to Agent or any
other Secured Party.

SECTION 16. Survival. All covenants, agreements, representations and warranties
made in this Subordination Agreement shall, except to the extent otherwise
provided herein, survive the execution and delivery of this Subordination
Agreement, and shall continue in full force and effect until the Discharge of
Senior Indebtedness has occurred.

SECTION 17. Benefits of Agreement. This Subordination Agreement is entered into
for the sole protection and benefit of the parties hereto (and the benefit of
the Secured Parties that are not party hereto) and their permitted successors
and assigns, and no other Person shall be a direct or indirect beneficiary of,
or shall have any direct or indirect cause of action or claim in connection
with, this Subordination Agreement.

SECTION 18. Binding Effect. This Subordination Agreement shall be binding upon,
inure to the benefit of and be enforceable by each Company, Agent, each other
Secured Party and their respective permitted successors and permitted assigns.

SECTION 19. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. .

SECTION 20. SUBMISSION TO JURISDICTION. Each party hereto agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Subordination Agreement (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereto hereby irrevocably waives personal service of
process and

 

-10-



--------------------------------------------------------------------------------

consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subordination Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
SUBORDINATION AGREEMENT AND ANY TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT,
REPRESENTATIVE OR OTHER PERSON AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
SUBORDINATION AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
20.

SECTION 21. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement. This Subordination Agreement constitutes the entire
agreement of each of the Companies, Agent and each of the other Secured Parties
with respect to the matters set forth herein and supersedes any prior
agreements, commitments, draft, communications, discussions and understandings,
oral or written, with respect thereto.

(b) Amendments and Waivers. No amendment, restatement or other modification to
any provision of this Subordination Agreement shall in any event be effective
unless the same shall be in writing and signed by each of the Companies and
Agent; and no waiver of any provision of this Subordination Agreement, or
consent to any departure by any Company therefrom, shall in any event be
effective unless the same shall be in writing and signed by Agent. Any such
amendment, restatement, other modification waiver, or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 22. Conflicts. In case of any conflict or inconsistency between any
terms of this Subordination Agreement, on the one hand, and any documents,
agreement or instruments in respect of the Intercompany Subordinated Debt, on
the other hand, then the terms of this Subordination Agreement shall control.

SECTION 23. Severability. Whenever possible, each provision of this
Subordination Agreement shall be interpreted in such manner as to be effective
and valid under all Applicable Laws and regulations. If, however, any provision
of this Subordination Agreement shall be prohibited by or invalid under any such
Applicable Law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
Applicable Law or regulation, or, if for any reason it is not deemed so

 

-11-



--------------------------------------------------------------------------------

modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Subordination Agreement or the validity or effectiveness of such provision in
any other jurisdiction.

SECTION 24. Interpretation. This Subordination Agreement is the result of
negotiations between, and has been reviewed by the respective counsel to, the
Companies, Agent and each other Secured Party and is the product of all parties
hereto. Accordingly, this Subordination Agreement shall not be construed against
Agent or any other Secured Party merely because of their involvement in the
preparation hereof.

SECTION 25. Counterparts. This Subordination Agreement may be executed in
several counterparts, and by each party hereto on separate counterparts, each of
which and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement..

SECTION 26. Termination of Agreement. Subject to Section 10(b), upon the
Discharge of Senior Indebtedness, this Subordination Agreement shall terminate
and Agent shall promptly, upon the request of the Borrower and at the sole
expense of the Borrower, execute and deliver to the Borrower such documents and
instruments as shall be reasonably necessary to evidence such termination.

[Signature page follows.]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Subordination Agreement as of the date first written above.

 

ENDOLOGIX, INC., a Delaware corporation, as a Company and an Obligor By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer CVD/RMS ACQUISITION
CORP., a Delaware corporation, as a Company and an Obligor By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer and Secretary NELLIX,
INC., a Delaware corporation, as a Company and an Obligor By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer and Secretary
TRIVASCULAR TECHNOLOGIES, INC., a Delaware corporation, as a Company and an
Obligor By:  

/s/ Vaseem Mahboob

 

Name: Vaseem Mahboob

 

Title: Chief Financial Officer and Secretary

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

TRIVASCULAR, INC., a California corporation, as a Company and an Obligor By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer and Secretary ENDOLOGIX
CANADA, LLC, a Delaware limited liability company, as a Company and an Obligor
By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer and Secretary

 

TRIVASCULAR SALES LLC,

a Texas limited liability company, as a Company and an Obligor

By:  

/s/ Vaseem Mahboob

Name: Vaseem Mahboob Title: Chief Financial Officer and Secretary RMS/ENDOLOGIX
SIDEWAYS MERGER CORP., a Delaware corporation, as a Company and an Obligor By:  

/s/ Vaseem Mahboob

Name: Vaseem Mahboob Title: Chief Financial Officer and Secretary

[Signature Page to Intercompany Subordination Agreement]



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as Agent By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

[Signature Page to Intercompany Subordination Agreement]